Citation Nr: 0217374	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from December 1950 to 
November 1953 and from November 1960 to November 1963.  The 
veteran died in June 2000.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran died in June 2000 solely due to respiratory 
failure caused by chronic obstructive pulmonary disease.

3.  At the time of the veteran's death, service connection 
was in effect for partial gastrectomy for duodenal ulcer 
disease.

4.  Chronic obstructive pulmonary disease was not present in 
service or until many years thereafter; the disorder was not 
etiologically related to service or the veteran's service-
connected disability.





CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate indicates that he died in 
June 2000.  The immediate cause of death was certified as 
respiratory failure, which was due to or a consequence of 
chronic obstructive pulmonary disease.  No other condition 
was identified as an immediate or contributory cause of 
death.

Service connection for partial gastrectomy due to a duodenal 
ulcer was in effect from March 1967 until his death in June 
2000.  The disability was evaluated as 40 percent disabling 
at the time of the veteran's death.

The veteran's service medical records include no reference 
to any pulmonary disorder.  In addition, there is no other 
medical evidence of record suggesting that the veteran had 
any type of pulmonary disability in service or until years 
thereafter.  

The evidence of record reflects that the veteran received 
inpatient treatment at private and VA facilities for 
alcoholism on numerous occasions from 1967 through 1990.  He 
was hospitalized at a VA facility in December 1971 
complaining of stomach problems.  He improved on a proper 
diet with multiple feedings and was discharged with no 
further convalescence.  Subsequent records show 
hospitalizations for alcohol detoxification.  While some 
discharge summaries note the veteran's stomach disability, 
there is no evidence of treatment for that disability except 
for notations concerning the veteran's regular medications.

Pulmonary function tests performed in August 1984 suggested 
moderate obstructive airway disease.  Subsequent VA progress 
notes indicate that the veteran complained of shortness of 
breath, was using inhaled medication, and that he had become 
oxygen dependent.  

VA treatment records reveal that the veteran had been 
diagnosed in June 1999 with a lung mass.  The veteran was 
noted to have suffered from pneumonia in September 1999 
which had required hospitalization.  During this 
hospitalization, the veteran complained of difficulty 
swallowing solids.  A barium swallow study showed no 
obstructions or narrowing of the esophagus.  There were no 
signs of any masses or lesions on palpation or with 
inspection of the oral mucosa.  The veteran could swallow 
soft foods prior to discharge.  

The terminal hospital records indicate that the veteran had 
a history of severe chronic obstructive pulmonary disease 
and was home oxygen dependent, and that he had been admitted 
in October 1999 for rehabilitation.  On hospital admission 
in October 1999 the veteran was noted to be very thin, but 
as his shortness of breath stabilized he began to eat better 
and gained some weight.  His respiratory status gradually 
worsened over the course of the next several months.  
Aggressive treatment with nebulizer and steroids was 
continued.  The veteran was also treated for mild congestive 
heart failure as his lung function worsened.  The veteran 
complained of poor appetite several times during his 
hospitalization, but work up for that complaint failed to 
reveal anything other than shortness of breath and 
deteriorating status.  The veteran's family was informed 
that his status was worsening and that no other therapies 
were available.  In the latter part of May 2000, the veteran 
weakened significantly and was confined to his bed.  On June 
1, 2000 he was tachypneic and afebrile.  His family 
determined that aggressive treatment would be halted and the 
veteran died that evening.  The family denied an autopsy.
The appellant submitted her claim of entitlement  to service 
connection for the cause of the veteran's death in July 
2000.  She indicated that the veteran had entered the Salem 
VA Medical Center (VAMC) in the fall of 1999 for his ulcer 
condition.  She stated that his service-connected disability 
was causing appetite disturbances, and that he was unable to 
keep food down resulting in a weakened state.  She also 
indicated her belief that exacerbation of the ulcer 
condition caused breathing problems for the veteran.  She 
opined that the veteran's ulcer condition adversely affected 
his heart and lungs and caused premature death.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the form for claiming 
entitlement to service connection for the cause of the 
veteran's death, the appellant was informed of the specific 
information required from her to substantiate the claim.  In 
addition, through the statement of the case, the appellant 
was informed of the requirements for the benefit sought on 
appeal, the evidence that the RO had obtained on her behalf, 
the reasons for its determination, and the additional 
information required from her to enable the RO to obtain 
additional evidence on her behalf.  Although the RO did not 
inform the appellant of additional evidence that she should 
submit to substantiate her claim, the facts pertinent to the 
claim had already been properly developed when the statement 
of the case was issued and the RO was presumably unaware of 
any additional evidence that could be submitted to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that the service medical records 
and all pertinent post-service medical evidence, to include 
the terminal hospital records and the certificate of death 
reflecting a medical determination of the cause of the 
veteran's death, have been associated with the claims 
folders. Neither the appellant nor her representative has 
identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.




III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause 
of death, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his service 
connected stomach disability exacerbated his chronic 
obstructive pulmonary disease, hence causing premature 
death.  She maintains that the veteran was hospitalized in 
the fall of 1999 for his ulcer condition because he was 
vomiting and became very weak.  However, the pertinent 
questions presented in this case are medical and therefore 
the Board must rely on the medical evidence in reaching its 
factual determinations.

There is no medical evidence to support the contention that 
the veteran was hospitalized for his service-connected 
stomach disability, nor is there medical evidence suggesting 
that the service-connected stomach disability otherwise 
played a material causal role in the veteran's death.  
Moreover, the terminal hospital records and the certificate 
of death support the conclusion that the service-connected 
stomach disability played no material causal role in the 
veteran's death.  The certificate of death indicates that 
the veteran died in June 2000 due to the effects of chronic 
obstructive pulmonary disease.  Stomach disability was not a 
certified cause of death.  The terminal hospital records 
reveal that the veteran had suffered from pneumonia in 
September 1999 and had been hospitalized in October 1999 for 
rehabilitation.  While the medical summary does note the 
veteran's complaints of poor appetite, work ups failed to 
reveal anything other than shortness of breath and 
deteriorating status. 

The evidence of a relationship between the veteran's 
service-connected disability and his death is limited to 
statements made by the appellant; however, as a layperson, 
she is not qualified to render an opinion concerning medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the veteran's chronic 
obstructive pulmonary disease was present in service, 
manifested within one year of his discharge from service or 
etiologically related to service or service-connected 
disability.

In light of these circumstances, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim.








ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

